Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Tile of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

IN THE SPECIFICATION:
- After September 2, 2018, insert – Now US. Patent No.10,629,268--.

IN THE CLAIMS:
- In claim 1, “a wiring connected to the other end of the first transfer transistor and the other end of the second transfer transistor” should be change to -- a wiring connected to other end of the first transfer transistor and other end of the second transfer transistor--. There is insufficient antecedent basis for this limitation in the claim. Appropriated correction is required.

-In claims 1, 4-10, first voltage to fourth voltage and sixth voltage to eighth  voltage are disclose in the claimed invention, fifth voltage is missing from the claimed invention.  Therefore, “sixth voltage to eighth voltage” should be change to – fifth 

-In claims 1, 5-10, first node and third node to fifth node are disclose in the claimed invention, second node is missing from the claimed invention.  Therefore, “third node to fifth node” should be change to – second node to fourth node--, to be consistent with the order of the number. Appropriated correction is required.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
- Minamoto et al. (9,691,484) disclose semiconductor memory device with memory cells each including a charge accumulation layer and a control gate.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is 571-272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 











/David Lam/
Primary Examiner, Art Unit 2825			
										

March 18, 2021